291 F.2d 751
NATIONAL LABOR RELATIONS BOARD, Petitionerv.Loren A. DECKER, etc.
No. 16738.
United States Court of Appeals Eighth Circuit.
June 14, 1961.

Petition for enforcement of Order of National Labor Relations Board.
Marcel Mallet-Prevost and Dominick L. Manoli, Washington, D. C., for petitioner.
John H. Mitchell, Fort Dodge, Iowa, for respondent.
PER CURIAM.


1
Application to introduce additional evidence denied without prejudice to renew application at time of hearing upon Board's petition for enforcement.